Order issued April 22, 2019.




                                         In The
                                 Court of Appeals
                                       For The
                            First District of Texas
                                     ____________

                                  NO. 01-19-00193-CV

                IN THE INTEREST OF S. T. AND T. T., CHILDREN


                       On Appeal from the 315th District Court
                                Harris County, Texas
                          Trial Court Case 2017-04577J-A



                                        ORDER

      The reporter’s record in this case was due March 28, 2019. See TEX. R. APP. P.
35.1. On April 1, 2019, this Court received notice that there was no reporter’s record in
this case. Appendix A. However, the Decree of Termination states that a record was made
of the proceeding.

      On April 2, 2019, this Court ordered the court reporter to file the reporter’s record
within 10 days. The record has not been filed with the Court.

      Because no reporter’s record has been received and there is inconsistent
information regarding whether a reporter’s record exists, we issue the following order.
       We order Rachel Dutton, the court reporter for the 315th District Court of Harris
County, to either (1) confirm in writing that there is no reporter’s record within 5 days of
the date of this order or (2) file the reporter’s record in this appeal within 10 days of the
date of this order.

       The trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed. See TEX. R. APP. P. 35.3(c). If the reporter does not timely respond
to this order, we will issue an order directing the trial court to conduct a hearing to
determine whether a reporter’s record exists.

       Appellant will have no less than 20 days from the date of the court reporter’s
response to file Appellant’s opening brief. Appellee’s brief will be due within 20 days
from the date Appellant’s brief is filed. Appellant’s motion to extend time to file a brief
is denied as moot.



                                          PER CURIAM
      Appendix A




                                                               FILED IN
                                                        1st COURT OF APPEALS
                                                            HOUSTON, TEXAS
                        FIRST COURT OF APPEALS
                                                        4/1/2019 3:50:01 PM
                     INFORMATION SHEET BY COURT REPORTERS
                                                        CHRISTOPHER A. PRINE
                                                                Clerk
You are expected to file the reporter’s record by the original due date. See Tex. R. App. P.35. If
a reporter determines that the due date may not be met, please advise the Clerk of the Court of
Appeals immediately in writing, stating the reason and the due date by which the record will be
filed. Generally speaking, for good cause shown, the Court will grant no more than two
extensions from the original record due date, each extension not to exceed 30 days in regular
appeals and 10 days in accelerated appeals for a total period not to exceed 60 days in regular
appeals and 20 days in accelerated appeals.

Appellate Case Number: 01-19-00193-CV Trial Court Case Number: 2017-04577J-A

   (1) Is there a Reporter's Record?                                                Y ✔N

   (2) Are you the only court reporter involved in this appeal?                     Y    N
   If not, please provide the names and addresses of all other court
   reporters below.



   (3) Has the appellant requested that the reporter’s record be prepared or        Y    N
   has the trial court ordered that the record be prepared?

   (4) Please select from the following options:
      A. The appellant has paid for the record.
      B. The appellant has made arrangements to pay for the record
      C. The appellant is appealing as indigent.
      D. The appellant has not paid or made arrangements to pay for the
          record and is not appealing as indigent.

   (5) Extension (fill out if extension is required for any reason other than payment)
    I was unable to file the record in this appeal by ________. I expect the record
   in this appeal to be approximately _______ pages. The record covers
   _______days of testimony. I believe that I can file the record by _________. I
   ask that the court grant an extension until that time for filing the record.
   Additional Comments: ___________________________________________


Court Reporter's Signature, Full Address, Email Address and Telephone Number:
Rachel Dutton, CSR, 1200 Congress, 7th Floor, Houston, Texas 77002
_______________________________________________________________________
Rachel_Dutton@justex.net, 832-927-8479
_______________________________________________________________________